DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 16 are objected to because of the following informalities: 
Regarding claim 2, in preamble, “claim 2” should be changed to –claim 1--.
Regarding claim 16, there is lack of antecedent basis for “the power cord” in line 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 10-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsueh [U.S. 2006/0201740 A1].
Regarding claim 1, Hsueh discloses a container [1] comprising: a) a body with a completely or a partially hallow interior [see figures 1-2]; b) a light source [41, figure 2] placed inside the body; c) a speaker [2] placed inside the body; and d) a plurality of openings [12, 32 and 31] on the body; wherein sound from the speaker and light from the light source exit the interior of the body through the openings that are around the body (figures 1-3, paragraphs 0014-0016).
Regarding claim 2, Hsueh discloses a decorative element [4, 42] attached to the body (figures 1-2).
Regarding claim 5, Hsueh discloses the body is under the decorative element (figure 2).
Regarding claims 6 and 17, Hsueh discloses the body is in form of a barrel (figure 1).
Regarding claim 8, Hsueh discloses the interior of the body has a flat bottom surface (figures 1-2).
Regarding claim 10, Hsueh discloses a panel [3] for allowing access to inside of the body (figures 1-2).
Regarding claim 11, Hsueh discloses the openings [12] are arranged as a star (figures 1 and 3).
Regarding claim 12, Hsueh discloses the openings [12] are arranged as a snowflake (figures 1 and 3).
Regarding claim 13, Hsueh discloses the body is circular (figures 1-2).
Regarding claims 14-15 and 19, Hsueh discloses at least two of the openings [32] are at least 60 degrees apart from each other, at least two of the openings [32] are at 60 degrees to 180 degrees apart from each other (figures 1 and 3).
Regarding claim 16, Hsueh discloses a container [1] comprising: a) a body [see figures 1-3] with a completely or a partially hallow interior; b) a light source [41] placed inside the body; c) a speaker [2] placed inside the body; d) a plurality of openings [12, 31 and 32, see figure 1] around the body; and e) a decorative element [4, 42] attached to the body; wherein sound from the speaker and light from the light source exit the interior of the body through the openings that are around the body; wherein the power cord [13] is connected to a wall outlet (figures 1-3, paragraphs 0014-0016).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh in view of Wang [U.S. 2006/0164856 A1].
Regarding claims 3, 4, 18 and 20, Hsueh discloses the container and the decorative element together (figures 1-2).
However, Hsueh does not show the form a sculpture, statute, character, or a doll, and the character is a snowman.
Wang teaches the character is a snowman (figure 6, title, abstract).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the decorative element of Hsueh with the snowman as taught by Wang for purpose of providing an advantageous way of displaying a decorative as designed.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh [U.S. 2006/0201740 A1].
Regarding claim 7, Hsueh discloses the body, but does not clearly show that the body is made from aluminum or a polymer.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to use aluminum or a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Hsueh discloses the speaker [2] or the light source is placed on the flat bottom surface of the body (figures 1-2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Syme U.S. 2002/0126506 A1 discloses holiday ornaments, a hanging mistletoe ornament that illuminates a predetermined lighted display and plays a song if motion is detected near the hanging mistletoe ornament.
Segan U.S. 4,652,980 discloses illuminated Christmas ornaments which contain a music-producing mechanism and are decorated with acetate shrink wrap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875